 



Exhibit 10.5

RESTRICTED STOCK AWARD AGREEMENT

Patterson-UTI Energy, Inc.
1997 Long-Term Incentive Plan

     This Restricted Stock Award Agreement (the “Agreement”) is made by and
between Patterson-UTI Energy, Inc., a Delaware corporation (the “Company”),
Jonathan D. Nelson (the “Recipient”) effective as of the 28th day of April, 2004
(the “Grant Date”), pursuant to Patterson-UTI Energy, Inc. 1997 Long-Term
Incentive Plan, as amended (the “Plan”), which is incorporated by reference
herein in its entirety.

     Whereas, the Company desires to grant to the Recipient the shares of equity
securities specified herein (the “Shares”), subject to the terms and conditions
of this Agreement; and

     Whereas, the Recipient desires to have the opportunity to hold Shares
subject to the terms and conditions of this Agreement;

     Now, therefore, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:



1.   Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:



(a)   “Forfeiture Restrictions” shall mean any prohibitions and restrictions set
forth herein with respect to the sale or other disposition of Shares issued to
the Recipient hereunder and the obligation to forfeit and surrender such shares
to the Company.   (b)   “Restricted Shares” shall mean the Shares that are
subject to the Forfeiture Restrictions under this Agreement.



    Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.   2.   Grant of Restricted Shares.
Effective as of the Grant Date, the Company shall cause to be issued in the
Recipient’s name the following Shares as Restricted Shares: 12,500 shares of the
Company’s common stock, $.01 par value per share. The Company shall cause
certificates evidencing the Restricted Shares to be issued in the Recipient’s
name, and, subject to the Forfeiture Restrictions and other terms and conditions
of this Agreement, the Recipient shall have all the rights of a stockholder with
respect to such Restricted Shares. Regular, ordinary dividends paid with respect
to the Restricted Shares in cash shall be paid to the Recipient currently. All
other dividends and distributions, whether paid in cash, stock in the Company,
rights to acquire stock in the Company or any other property shall be added to
and become a part of the Restricted Shares. Upon issuance, the certificates
shall be delivered to the Secretary of the Company or to such other depository
as may be designated by the Committee under the Plan as a depository

-1-



--------------------------------------------------------------------------------



 



    for safekeeping until the forfeiture of such Restricted Shares occurs or the
Forfeiture Restrictions lapse. Effective as of the Grant Date, the Recipient
shall deliver to the Company all stock powers, endorsed in blank, relating to
the Restricted Shares. In accepting this award of Shares the Recipient accepts
and agrees to be bound by all the terms and conditions of the Plan.   3.  
Transfer Restrictions. The Shares granted hereby may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of, to the extent then subject to the Forfeiture Restrictions. Any such
attempted sale, assignment, pledge, exchange, hypothecation, transfer,
encumbrance or disposition in violation of this Agreement shall be void and the
Company shall not be bound thereby. Further, the Shares granted hereby that are
no longer subject to Forfeiture Restrictions may not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
federal or state securities laws, and the Recipient agrees (i) that the Company
may refuse to cause the transfer of the Shares to be registered on the
applicable stock transfer records if such proposed transfer would, in the
opinion of counsel satisfactory to the Company, constitute a violation of any
applicable securities law, and (ii) that the Company may give related
instructions to the transfer agent, if any, to stop registration of the transfer
of the Shares.   4.   Vesting. The Shares that are granted hereby shall be
subject to the Forfeiture Restrictions. All of the Forfeiture Restrictions shall
lapse and the Restricted Shares shall vest as follows (it being understood that
the number of shares of Restricted Shares as to which all restrictions have
lapsed and which have vested in the Recipient at any time shall be the greatest
of the number of vested Shares specified in subparagraph (a), (b), (c) or
(d) below):



(a)   The Recipient shall become vested as to the Restricted Shares pursuant to
the following vesting schedule:



(i)   on the third anniversary of the Grant Date, 50% of the Restricted Shares
subject to this Agreement shall vest; and   (ii)   on the fourth anniversary of
the Grant Date, the remaining 50% of the Restricted Shares subject to this
Agreement shall vest.



(b)   If the Recipient’s employment with the Company and all Subsidiaries is
terminated for any reason other than death or disability, or for no reason at
all, before all the Shares have vested, the Shares that have not vested shall be
forfeited and the Recipient shall cease to have any rights of a stockholder with
respect to such forfeited Shares.   (c)   In the event of the termination of the
Recipient’s employment with the Company and all Subsidiaries due to death or
disability before all of the Share have vested, the Recipient shall become
vested in the number of Restricted Shares equal to the sum of the following:

-2-



--------------------------------------------------------------------------------



 



(i)   a number equal to the product of (A) 50% of the Restricted Shares that are
granted hereby, multiplied by (B) a fraction, the numerator of which is the
number of days in the period commencing on and including the Grant Date and
ending on and including the date of the Recipient’s termination of employment
due to death or disability, and the denominator of which is 1095, plus   (ii)  
a number equal to the product of (A) 50% of the Restricted Shares that are
granted hereby, multiplied by (B) a fraction, the numerator of which is the
number of days in the period commencing on and including the Grant Date and
ending on and including the date of the Recipient’s termination of employment
due to death or disability, and the denominator of which is 1461.



(d)   Upon the occurrence of a Change of Control (as defined in Section 5.9 of
the Plan), the Shares that have not vested as of the date of such Change of
Control shall be 100% vested; provided, however, that this subparagraph
(d) shall not apply if, within the meaning of the proviso in Section 3.1(c) of
the Plan, the Recipient is the Person or forms part of the Person as specified
in Section 5.9(1) of the Plan.



    Shares that have not vested in accordance with subparagraphs (a), (b),
(c) or (d) above shall be forfeited and the Recipient shall cease to have any
rights of a stockholder with respect to such forfeited Shares



    Upon the lapse of the Forfeiture Restrictions with respect to Shares granted
hereby, the Company shall cause to be delivered to the Recipient a stock
certificate representing such Shares, and such Shares shall be transferable by
the Recipient (except to the extent that any proposed transfer would, in the
opinion of counsel satisfactory to the Company, constitute a violation of
applicable securities law).



5.   Capital Adjustments and Reorganizations. The existence of the Restricted
Shares shall not affect in any way the right or power of the Company or any
company the stock of which is awarded pursuant to this Agreement to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.



6.   Tax Withholding. To the extent that the receipt of the Restricted Shares or
the lapse of any Forfeiture Restrictions results in income to the Recipient for
federal, state or local income, employment, excise or other tax purposes with
respect to which the Company has a withholding obligation (including, but not
limited to, any such withholding obligation resulting from an election described
in Section 7 of this Agreement) the Recipient shall deliver to the Company at
the time of such receipt or lapse, as the case may be, such amount of money as
the Company may require to meet its obligation under applicable tax laws or
regulations, and, if the Recipient fails to do so, the Company is

-3-



--------------------------------------------------------------------------------



 



    authorized to withhold from the Shares granted hereby or from any cash or
stock remuneration then or thereafter payable to the Recipient in any capacity
any tax required to be withheld by reason of such resulting income.



7.   Section 83(b) Election. The Recipient shall not exercise the election
permitted under Section 83(b) of the Internal Revenue Code of 1986, as amended,
with respect to the Restricted Shares without the prior written approval of the
Chief Financial Officer of the Company. If the Chief Financial Officer of the
Company permits the election, the Recipient shall timely comply with the
Recipient’s obligations under, and the Company shall have all the rights under,
Section 6 of this Agreement with respect to any tax withholding obligation
relating to any such election.   8.   No Fractional Shares. All provisions of
this Agreement concern whole Shares. Notwithstanding anything contained in this
Agreement to the contrary, if the application of any provision of this Agreement
would yield a fractional share, such fractional share shall be rounded down to
the next whole Share.   9.   Not an Employment Agreement. This Agreement is not
an employment agreement, and no provision of this Agreement shall be construed
or interpreted to create an employment relationship between the Recipient and
the Company or guarantee the right to remain an employee of the Company for any
specified term.   10.   Legend. The Recipient consents to the placing on the
certificate for the Shares of an appropriate legend restricting resale or other
transfer of the Shares except in accordance with all applicable securities laws
and rules thereunder, as well as any legend under Section 3.1(b) of the Plan as
determined by the Committee.   11.   Notices. Any notice, instruction,
authorization, request or demand required hereunder shall be in writing, and
shall be delivered either by personal delivery, by telegram, telex, telecopy or
similar facsimile means, by certified or registered mail, return receipt
requested, by facsimile transmission or by courier or delivery service, to the
Company at 4510 Lamesa Hwy., Snyder, Texas 79549, Attention: Restricted Stock,
facsimile number (325) 574-6307, and to the Recipient at the Recipient’s address
and facsimile number (if applicable) indicated beneath the Recipient’s signature
on the execution page of this Agreement, or at such other address and facsimile
number as a party shall have previously designated by written notice given to
the other party in the manner hereinabove set forth. Notices shall be deemed
given when received, if sent by facsimile means (confirmation of such receipt by
confirmed facsimile transmission being deemed receipt of communications sent by
facsimile means); and when delivered (or upon the date of attempted delivery
where delivery is refused), if hand-delivered, sent by express courier or
delivery service, or sent by certified or registered mail, return receipt
requested.   12.   Amendment and Waiver. Except as otherwise provided in
Section 5.3 of the Plan, this Agreement may be amended, modified or superseded
only by written instrument executed by the Company and the Recipient. Only a
written instrument executed and delivered by the party waiving compliance hereof
shall make any waiver of the terms or

-4-



--------------------------------------------------------------------------------



 



    conditions effective. Any waiver granted by the Company shall be effective
only if executed and delivered by a duly authorized executive officer of the
Company. The failure of any party at any time or times to require performance of
any provisions hereof shall in no manner affect the right to enforce the same.
No waiver by any party of any term or condition, or of any breach of any term or
condition, contained in this Agreement, in one or more instances, shall be
construed as a continuing waiver of any such condition or breach, a waiver of
any other term or condition, or a waiver of any breach of any other term or
condition.



13.   Governing Law and Severability. This Agreement shall be governed by the
laws of the State of Texas without regard to its conflicts of law provisions.
The invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.   14.
  Successors and Assigns. Subject to the limitations which this Agreement
imposes upon the transferability of the Shares granted hereby, this Agreement
shall bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and to the Recipient, the Recipient’s permitted assigns,
executors, administrators, agents, legal and personal representatives.   15.  
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be an original for all purposes but all of which taken together
shall constitute but one and the same instrument   16.   Grant Subject to Terms
of Plan and this Agreement. The Recipient acknowledges and agrees that the grant
of the Restricted Shares hereunder is made pursuant to and governed by the terms
of the Plan and this Agreement, ratifies and consents to any action taken by the
Company, the Board of Directors or the Committee concerning the Plan and agrees
that the grant of the Restricted Shares pursuant to this Agreement is subject in
all respects to the more detailed provisions of the Plan and to the
shareholders’ approval of the Plan.

-5-



--------------------------------------------------------------------------------



 



Exhibit 10.5

     In Witness Whereof, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and the Recipient has executed
this Agreement, all effective as of the date first above written.

            PATTERSON-UTI ENERGY
      By:   /s/ Cloyce A. Talbott       Name:   Cloyce A. Talbott      Title:  
Chief Executive Officer   

            RECIPIENT:
      /s/ Jonathan D. Nelson       Name:   Jonathan D. Nelson      Address: 
4510 Lamesa Hwy.
Snyder, TX 79549   

         
 
  Facsimile No.:    
 
   

--------------------------------------------------------------------------------

 

-6-



--------------------------------------------------------------------------------



 



Irrevocable Stock Power

     Know all men by these presents, That the undersigned, For Value Received,
has bargained, sold, assigned and transferred and by these presents does
bargain, sell, assign and transfer unto Patterson-UTI Energy, Inc., a Delaware
corporation (the “Company”), the Shares transferred pursuant to the Restricted
Stock Award Agreement dated effective as of April 28, 2004, between the Company
and the undersigned; and subject to and in accordance with such Restricted Stock
Award Agreement the undersigned does hereby constitute and appoint the Secretary
of the Company the undersigned’s true and lawful attorney, IRREVOCABLY, to sell
assign, transfer, hypothecate, pledge and make over all or any part of such
Shares and for that purpose to make and execute all necessary acts of assignment
and transfer thereof, and to substitute one or more persons with like full
power, hereby ratifying and confirming all that said attorney or his or her
substitutes shall lawfully do by virtue hereof.

     In Witness Whereof, the undersigned has executed this Irrevocable Stock
Power effective the                     day of                                 
     , 2004.

     
 
 

--------------------------------------------------------------------------------


  Name: Jonathan D. Nelson

 